MEMORANDUM **
John-Thomas Harpole appeals pro se the Tax Court’s dismissal under Tax Court Rule 123(b) for failure to prosecute his action challenging the Commissioner of Internal Revenue’s finding of income tax deficiencies and penalties.
The Tax Court did not abuse its discretion by dismissing Harpole’s petition in light of his failure to appear for trial, Edelson v. Commissioner, 829 F.2d 828, 831 (9th Cir.1987), nor in imposing sanctions pursuant to 26 U.S.C. § 6673(a)(1). The Tax Court did not err in denying Harpole’s recusal claim. Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994); Nobles v. Commissioner, 105 F.3d 436, 438 (9th Cir. 1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.